Name: Commission Regulation (EEC) No 3661/92 of 18 December 1992 amending measures in respect of the application of the common organization of the market in beef and veal as a result of the amendment of certain CN codes in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  agricultural policy
 Date Published: nan

 Avis juridique important|31992R3661Commission Regulation (EEC) No 3661/92 of 18 December 1992 amending measures in respect of the application of the common organization of the market in beef and veal as a result of the amendment of certain CN codes in the combined nomenclature Official Journal L 370 , 19/12/1992 P. 0016 - 0042 Finnish special edition: Chapter 3 Volume 46 P. 0239 Swedish special edition: Chapter 3 Volume 46 P. 0239 COMMISSION REGULATION (EEC) No 3661/92 of 18 December 1992 amending measures in respect of the application of the common organization of the market in beef and veal as a result of the amendment of certain CN codes in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 2505/92 (3), amending Annexes I and II to Council Regulation (EEC) No 2658/87 of 23 July 1987, on the tariff and statistical nomenclature and on the Common Customs Tariff (4) has made certain amendments to the nomenclature for the market in beef and veal, whereas as a result it is necessary to adjust Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (5), as last amended by Regulation (EEC) No 2066/92 (6) and a number of measures affecting the sector; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 805/68 is hereby amended as follows: 1. Article 1 is amended as follows: (a) Paragraph 1 (a): - CN codes 01 02 90 10 to 01 02 90 37 are replaced by CN codes '0102 90 05 to 0102 90 79' (b) Paragraph 1 (b): - CN code 0102 10 00 is replaced by CN codes '0102 10'. - CN code 1602 15 90 is replaced by CN codes '1602 50 31 to 1602 50 80'. (c) Paragraph 2 (a) is replaced by the following: '(a) "bovine animals" means: live animals of the domestic bovine species other than pure-bred breeding animals falling within subheadings 0102 90 05 to 0102 90 79 of the combined nomenclature;' 2. The first subparagraph of Article 6 (1) is replaced by the following: 'Where the conditions laid down in paragraph 2 are met, buying-in by intervention agencies in one or more Member States or in a region of a Member State of one or more categories, qualities or quality groups, to be determined, of fresh or chilled meat falling within CN codes 0201 10 00 and 0201 20 20 to 0201 20 50 originating in the Community may be organized under tender procedures arranged with a view to ensuring reasonable support of the market, having regard to seasonal developments as regards slaughterings.' 3. The second subparagraph of Article 10 (2) is replaced by the following: 'The free-at-frontier offer price shall be established by reference to the most representative purchasing possibilities, as regards quality and quantity, recorded over a period to be fixed preceding the determining of the basic levy, for bovine animals and for fresh and chilled meat of the types set out in subheadings 0201 10 00 and 0201 20 20 to 0201 20 50 of Section (a) of the Annex, taking into account inter alia: (a) the supply and demand situation; (b) the world market prices for frozen meat of a category which is competitive with fresh or chilled meat; (c) past experience.' 4. The Annex is replaced by Annex I to this Regulation. Article 2 Commission Regulation (EEC) No 586/77 of 18 March 1977 laying down rules for the application of levies on beef and veal and amending Council Regulation (EEC) No 950/68 of the Common Customs Tariff (7), as last amended by Regulation (EEC) No 3988/87 (8) is hereby amended as follows: 1. Article 9 (1) is replaced by the following: '1. For the purposes of the levies, (a) "Carcases of bovine animals", for the purposes of CN codes 0201 11 00 and 0202 10 00 means whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metacarsal joints; carcase includes the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs; (b) "Half-carcases of bovine animals", for the purposes of CN codes 0201 11 00 and 0202 10 00 means the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischiopubic symphysis; "half-carcase" includes the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs. (c) "Compensated quarters", for the purposes of CN codes 0201 20 20 and 0202 20 10 are composed of either: - forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the third rib, or - forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth rib. The forequarters and the hindquarters constituting "compensated quarters" must be imported at the same time and in equal numbers and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters); (d) "Unseparated forequarters", for the purposes of CN codes 0201 20 30 and 0202 20 30 means the front part of the carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs shall be whole, the others may be cut) with or without the thin flank; (e) "Separated forequarters" for the purposes of CN codes 0201 20 30 and 0202 20 30 means the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four ribs and a maximum of 10 ribs (the first four ribs shall be whole, the others may be cut) with or without the thin flank; (f) "Unseparated hindquarters", for the purpose of CN code 0202 20 50 and 0202 20 50, means the rear part of the carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three pairs of whole or cut ribs with or without the thin flank; (g) "Separated hindquarters", for the purpose of CN codes 0201 20 50 and 0202 20 50 means the rear part of the half-carcase comprising all the bones and the thigh and sirloin including the fillet, with a minimum of three whole or cut ribs with or without the shank and with or without the thin flank; (h) "Crop" and "chuck and blade" cuts, for the purposes of CN code 0202 30 50 means the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum of four ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the 10th rib; (i) "Brisket" cut, for the purposes of CN code 0202 30 50 of the combined nomenclature means the lower part of the forequarter comprising the brisket navel end and the brisket point end; (j) "Other prepared or preserved meat or meat offal containing bovine meat or offal, uncooked" for the purposes of CN codes 1602 50 10 and 1602 90 61, means products which have not been subject to any heat-treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part.' 2. Annex I is replaced by Annex II to this Regulation. Article 3 Article 2 (5) of Commission Regulation (EEC) No 1136/79 of 8 June 1979 laying down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing and repealing Regulation (EEC) No 572/78 (9) as last amended by Regulation (EEC) No 817/89 (10) is hereby replaced by the following: '5. For the purposes of Article 14 (1) (a) of Regulation (EEC) No 805/68 "preserves" means products falling within CN codes 1602 50 31 to 1602 50 80 of the combined nomenclature, containing by weight 20 % or more of meat of bovine animals, excluding offal and fat, in which beef and jelly account for at least 85 % of the total net weight. However, products which have been processed in a retail or catering establishment and offered for sale to the ultimate consumer shall not be considered "preserves".' Article 4 Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (11), as last amended by Regulation (EEC) No 815/91 (12) is hereby amended as follows: 1. Article 2 is replaced by the following: 'Article 2 1. A licence shall be required for the import into the Community and export therefrom of any of the products referred to in Article 1 (1) (a) of Regulation (EEC) No 805/68 and of any products falling within CN codes 1602 50 31 to 1602 50 80 and 1602 90 69. 2. A licence shall be required for the export from the Community of products falling within CN code 0102 10.' 2. Article 4 (c) is replaced by the following: '(c) other import licences; (i) for 30 days for products falling wihtin CN codes 0102 90 05 to 0102 90 29 from the day on which they were actually issued; (ii) for 90 days for other products from their day of issue within the meaning of Article 21 (1) of Regulation (EEC) No 3719/88.' 3. Article 4a (1) is replaced by the following: '1. For all products falling within CN codes 0102 90 05 to 0102 90 29 of the combined nomenclature, Section 7 of the licence application and of the licence itself shall be endorsed with the country of provenance. The licence shall carry with it an obligation to import from that country.' 4. Article 16 (1) (ii) is replaced by the following: '(ii) for products falling within CN codes 0102 90 05 to 0102 90 29 and specifying the number of head and countries of provenance, a list of import licences applied for since the previous communication.' 5. In Annex I, Section I (3) is replaced by Annex III to this Regulation. 6. Annex I, Section II is replaced by Annex IV to this Regulation. 7. Annex III is replaced by Annex V to this Regulation. 8. Annex IV is replaced by Annex VI to this Regulation. Article 5 Commission Regulation (EEC) No 2388/84 of 14 August 1984 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products (13) as last amended by Regulation (EEC) No 3988/87 (14) is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 Preserved products falling within CN codes 1602 50 31 and 1602 50 39 which meet the conditions laid down by this Regulation are exported to third countries shall be eligible for a special refund where they are manufactured under the arrangements provided for by Article 4 of Regulation (EEC) No 565/80.' 2. Article 3 is replaced by the following: 'Article 3 Where preserved products falling within CN codes 1602 50 31 and 1602 50 39 put up in accordance with Article 2, are reimported into the customs territory of the Community and not declared for free circulation under Council Regulation (EEC) No 754/76, the competent authority shall authorize entry into free circulation only if, in addition to the payment of the duties applicable on import, proof is provided that the amount of the refund granted on export has been recovered. Where the amount granted cannot be determined to the satisfaction of those authorities it shall be considered to be equal to the highest refund applicable on the date of acceptance of the declaration of free circulation for the goods in question.' Article 6 Annex I to Commission Regulation (EEC) No 588/86 of 28 February 1986 on fixing the special levies on trade in beef and veal with respect to Portugal (15) is hereby replaced by Annex VII to this Regulation. Article 7 Article 1 (1) of Council Decision 82/530/EEC of 19 July 1982 authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal (16), as amended by Decision 92/153/EEC (17), is hereby replaced by the following: '1. In order to limit imports, the United Kingdom may authorize the Isle of Man Government to apply a system of special import licences to products of the sheepmeat and beef and veal sectors, falling within headings and subheadings 0102 10, 0102 90 05 to 0102 90 79, 0104, 0201, 0202, 0204, 0206 10 95 and 0206 29 91 of the combined nomenclature.' Article 8 Section 6 of the Annex to Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (18), as last amended by Regulation (EEC) No 3297/92 (19) is replaced by Annex VIII to this Regulation. Article 9 Commission Regulation (EEC) No 2342/92 of 7 August 1992 on imports of pure-bred breeding animals of the bovine species from third countries and the granting of export refunds thereon (20) and repealing Regulation (EEC) No 1544/79 is hereby amended as follows: In Article 1 and 2 (1) CN code 0102 10 00 is replaced by CN code '0102 10'. Article 10 1. Annexes I, II, and III to Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector (21), as amended by Regulation (EEC) No 2660/92 (22) are replaced by Annex IX to this Regulation. 2. Annexes I, II, and III to Commission Regulation (EEC) No 1913/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector (23), as amended by Regulation (EEC) No 2660/92 are replaced by Annex X to this Regulation. 3. Annexes I and II to Commission Regulation (EEC) No 2254/92 of 31 July 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with live bovine animals (24) are replaced by Annex XI to this Regulation. 4. Annexes I and II to Commission Regulation (EEC) No 2255/92 of 31 July 1992 laying down detailed implementing rules for the specific measures for supplying Madeira with live bovine animals (25) are replaced by Annex XII to this Regulation. Article 11 Annexes I, II and III of Commission Regulation (EEC) No 2312/92 of 31 July 1992 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with live animals (26) are replaced by Annex XIII to this Regulation. Article 12 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 34, 9. 2. 1979, p. 2. (2) OJ No L 312, 27. 10. 1989, p. 5. (3) OJ No L 267, 14. 9. 1992, p. 1. (4) OJ No L 256, 7. 9. 1987, p. 1. (5) OJ No L 148, 28. 6. 1968, p. 24. (6) OJ No L 215, 30. 7. 1992, p. 49. (7) OJ No L 75, 23. 3. 1977, p. 10. (8) OJ No L 376, 31. 12. 1987, p. 31. (9) OJ No L 141, 9. 6. 1979, p. 10. (10) OJ No L 86, 31. 3. 1989, p. 37. (11) OJ No L 241, 13. 9. 1980, p. 5. (12) OJ No L 83, 3. 4. 1991, p. 6. (13) OJ No L 221, 18. 8. 1984, p. 28. (14) OJ No L 376, 31. 12. 1987, p. 31. (15) OJ No L 57, 1. 3. 1986, p. 45. (16) OJ No L 234, 9. 8. 1982, p. 7. (17) OJ No L 65, 11. 3. 1992, p. 33. (18) OJ No L 366, 24. 12. 1987, p. 1. (19) OJ No L 328, 14. 11. 1992, p. 23. (20) OJ No L 227, 11. 8. 1992, p. 12. (21) OJ No L 192, 11. 7. 1992, p. 31. (22) OJ No L 270, 15. 9. 1992, p. 5. (23) OJ No L 192, 11. 7. 1992, p. 35. (24) OJ No L 219, 4. 8. 1992, p. 34. (25) OJ No L 219, 4. 8. 1992, p. 37. (26) OJ No L 222, 7. 8. 1992, p. 32. ANNEX I 'ANNEX CN code Description of goods Section a) 0201 Meat of bovine animals, fresh or chilled: 0201 10 00 Carcases and half-carcases 0201 20 Other cuts, with bone in: 0201 20 20 "Compensated" quarters 0201 20 30 Unseparated or separated forequarters 0201 20 50 Unseparated or separated hindquarters 0201 20 90 Other 0201 30 Boneless ex 0206 10 Edible offal of bovine animals, fresh or chilled: Other: 0206 10 95 Thick skirt and thin skirt Sectin b) 0202 Meat of bovine animals, frozen: 0202 10 00 Carcases and half-carcases 0202 20 Other cuts, with bone in: 0202 20 10 "Compensated" quarters 0202 20 30 Unseparated or separated forequarters 0202 20 50 Unseparated or separated hindquarters 0202 20 90 Other 0202 30 Boneless ex 0206 29 Other edible offal of bovine animals, frozen: 0206 29 91 Thick skirt and thin skirt Section c) 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: 0210 20 Meat of bovine animals: 0210 20 10 With bone in 0210 20 90 Boneless ex 0210 90 Other, including edible flours and meals of meat or meat offal: Offal: Of bovine animals: 0210 90 41 Thick skirt and thin skirt 0210 90 90 Edible flours and meals of meat or meat offal Section d) ex 1602 50 Other prepared or preserved meat or meat offal of bovine animals: 1602 50 10 Uncooked; mixtures of cooked meat or offal and uncooked meat or offal ex 1602 90 Other, including preparations of blood of any animal: Other: Other: Other: Containing bovine meat or offal: 1602 90 61 Uncooked; mixtures of cooked meat or offal and uncooked meat or offal' ANNEX II 'ANNEX I CN code Description Coefficient for calculating the levies 0201 Meat of bovine animals fresh or chilled: 0201 10 00 Carcases and half carcases 1,90 0201 20 Other cuts with bone in: 0201 20 20 "Compensated" quarters 1,90 0201 20 30 Unseparated or separated forequarters 1,52 0201 20 50 Unseparated or separated hindquarters 2,28 0201 20 90 Other 2,85 0201 30 Boneless 3,26 ex 0206 10 Edible offal of bovine animals fresh or chilled: 0206 10 95 Thick skirt and thin skirt 3,26 0210 Meat and edible meat offal salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: 0210 20 Meat of bovine animals: 0210 20 10 With bone in 2,85 0210 20 90 Boneless 3,26 ex 0210 90 Other, including edible flours and meals of meat or meat offal: Offals: Of bovine animals: 0210 90 41 Thick skirt and thin skirt 3,26 0210 90 90 Edible flours and meals of meat or meat offal 3,26 ex 1602 50 Other prepared or preserved meat, meat offal or blood of bovine animals: 1602 50 10 Uncooked, mixtures of cooked meat or offal and uncooked meat or offal 1602 90 61 Uncooked, mixtures of cooked meat or offal and uncooked meat or offal containing meat or offal of bovine animals 3,26' ANNEX III '3. Other Under: (a) GATT quota for frozen beef; (b) young bovine animals for fattening as referred to in Article 13 of Regulation (EEC) No 805/68; (c) Article 14 (1) (a) of Regulation (EEC) No 805/68 being beef imports intended for the manufacture of preserves; (d) Article 14 (1) (b) of Regulation (EEC) No 805/68 being beef imports intended for the manufacture of other products; (e) beef and veal originating in the United States of America and in Canada and referred to in Article 1 (1) (d) of Regulation (EEC) No 263/81; (f) other licences not covered by paragraphs 1 and 2 or 3 (a) to (e) above (1). (tonnes) CN Code GATT Young bovines Article 14 (1) (a) Article 14 (1) (b) US beef Other Code 301 302 303 304 305 306 0102 90 05 0102 90 21 and 0102 90 29 300 - - - - 0102 90 41 to 0102 90 79 (head) 310 - - - - 0201 10 00 and 0201 20 20 311 0201 20 30 312 0201 20 50 313 - 0201 20 90 314 0201 30 and 0206 10 95 315 0202 10 and 0202 20 10 316 0202 20 30 317 0202 20 50 318 - 0202 20 90 319 0202 30 10, 0202 30 50, 0202 30 90 and 0206 29 91 320 0210 20 10 321 0210 20 90, 0210 90 41 and 0210 90 90 322 - 1602 50 10 and 1602 90 61 323 1602 50 31 to 1602 50 80 and 1602 90 69 324 - (1) Does not form part of the return.' ANNEX IV 'SECTION II: EXPORT LICENCES Member State: Application of Article 16 of Regulation (EEC) No 2377/80 Quantities of products for which export licences have been issued From: To: 1. With advance fixing of the refund (Referred to in Article 18 (4) of Regulation (EEC) No 805/68; excluding licences referred to in Article 2 of Regulation (EEC) No 2973/79 (1)) (tonnes) CN Code Destination Code (1) 0102 90 05 to 0102 90 79 (heads) 410 0201 10 411 0201 20 20, 0201 20 30 and 0201 20 50 412 0201 20 90 413 0201 30 and 0206 10 95 414 0202 10 415 0202 20 10, 0202 20 30 and 0202 20 50 416 0202 20 90 417 0202 30 10 418 0202 30 90 and 0206 29 91 419 0210 20 10 420 0210 20 90 and 0210 90 41 421 0210 90 90 422 1602 50 10 and 1602 90 61 423 1602 50 31 to 1602 50 80 and 1602 90 69 424 (1) Destination code as in the Annex to Regulation (EEC) No 2566/79 (OJ No L 294, 21. 11. 1979, p. 5) except that where no code equivalent for the destination is indicated the destination should be shown uncoded. 2. Special exports to the United States of America (Referred to in Article 2 of Regulation (EEC) No 2973/79 (1)) (tonnes) CN Code With advanced fixed refunds Without advance tax refunds Code 500 502 0201 10 510 0201 20 20, 0201 20 30 and 0201 20 50 512 0201 20 90 513 0201 30 and 0206 10 95 514 0202 10 515 0202 20 10, 30 and 50 516 0202 20 90 517 0202 30 10, 90 and 0206 29 91 518 (1) Does not form part of the return. 3. Other (Not covered by paragraphs 1 and 2 above (1)) (tonnes) CN code Destination Code (1) 0102 90 05 to 0102 90 79 (heads) 610 0201 10 611 0201 20 20, 0201 20 30 and 0201 20 50 612 0201 20 90 613 0201 30 and 0206 10 95 614 0202 10 615 0202 20 10, 0202 20 30 and 0202 20 50 616 0202 20 90 617 0202 30 10 618 0202 30 90 and 0206 29 91 619 0210 20 10 620 0210 20 90 and 0210 90 41 621 0210 90 90 622 1602 50 10 and 1602 90 61 623 1602 50 31 to 1602 50 80 and 1602 90 69 624 (1) Destination code as in the Annex to Regulation (EEC) No 2566/79 (OJ No L 294, 21. 11. 1979, p. 5) except that where no code equivalent for the destination is indicated the destination should be shown uncoded. (1) Does not form part of the return.' ANNEX V 'ANNEX III List referred to in Article 8 (1) - 0102 10 10, 0102 10 30, 0102 10 90 - 0102 90 05 to 0102 90 79 - 0201 10 05 - 0201 20 20, 0201 20 30, 0201 20 50 - 0201 20 90 - 0201 30, 0206 10 95 - 0202 10 - 0202 20 10, 0202 20 30, 0202 20 50 - 0202 20 90 - 0202 30 10 - 0202 30 90, 0206 29 91 - 0210 20 10 - 0210 20 90, 0210 90 41 - 0210 90 90 - 1602 50 10, 1602 90 61 - 1602 50 31, 1602 50 39, 1602 50 80, 1602 90 69' ANNEX VI 'ANNEX IV List referred to in Article 8 (2) - 0102 90 05 - 0102 90 21, 0102 90 29 - 0102 90 41 to 0102 90 79 - 0201 10 00, 0201 20 20 - 0201 20 30 - 0201 20 50 - 0201 20 90 - 0201 30, 0206 10 95 - 0202 10, 0202 20 10 - 0202 20 30 - 0202 20 50 - 0202 20 90 - 0202 30 10 - 0202 30 50 - 0202 30 90, 0206 29 91 - 0210 20 10 - 0210 20 90, 0210 90 41 - 0210 90 90 - 1602 50 10, 1602 90 61 - 1602 50 31, 1602 50 39, 1602 50 80, 1602 90 69' ANNEX VII 'ANNEX I Coefficients for calculation of the special levies on trade with Portugal CN code Description Coefficients for calculation of special levies 0102 90 05 to 0102 90 79 Live animals, of domestic bovine species other than pure-bred breeding animals 0,53 0201 Meat of bovine animals, fresh or chilled: 0201 10 00 Carcases or half carcases 1,00 0201 20 Other cuts with bone in: 0201 20 20 "Compensated" quarters 1,00 0201 20 30 Unseparated or separated forequarters 0,80 0201 20 50 Unseparated or separated hindquarters 1,20 0201 20 90 Others 1,50 0201 30 Boneless 1,72 ex 0206 10 Edible offal of bovine animals, fresh or refrigerated: 0206 10 95 Thick skirt or thin skirt 1,72 0202 Meat of bovine animals, frozen: 0202 10 Carcases or half carcases 0,90 0202 20 Other cuts with bone in: 0202 20 10 "Compensated" quarters 0,90 0202 20 30 Separated or unseparated forequarters 0,72 0202 20 50 Separated or unseparated hindquarters 1,12 0202 20 90 Others 1,35 0202 30 Boneless: 0202 30 10 Forequarters whole or cut into a maximum of five pieces each quarter being in a single block; "compensated" quarters in two blocks, one of which contains the forequarter whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece 1,12 0202 30 50 Crop, chuck and blade and brisket cuts (1) 1,12 0202 30 90 Others 1,55 ex 0206 29 Edible offal of bovine animals, frozen: 0206 29 91 Thick skirt and thin skirt 1,55 0210 Meat and edible meat offal salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: 0210 20 Meat of bovine animals: 0210 20 10 With bone in 1,50 0210 20 90 Boneless 1,72 ex 0210 90 Other including edible flours and meals of meat offals: Offal: Of bovine animals: 0210 90 41 Thick skirt or thin skirt 1,72 0210 90 90 Edible flours and meals of meat or meat offal 1,72 ex 1602 50 Other preparations or preserves of meat of bovine animals: 1602 50 10 Uncooked, mixtures of cooked meat or offal and uncooked meat or offal 1,72 1602 90 61 Containing meat or offals of bovine animals uncooked 1,72 (1) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by relevant Community provisions.' ANNEX VIII '6. Beef and veal CN code Description of goods Product code 0102 Live bovine animals: 0102 10 Pure-bred breeding animals: 0102 10 10 Heifers (female bovines that have never calved): With a live weight less than 250 kg 0102 10 10 110 Other: Up to the age of 36 months 0102 10 10 120 Other 0102 10 10 130 0102 10 30 Cows: With a live weight less than 250 kg 0102 10 30 110 Other: Up to the age of 60 months 0102 10 30 120 Other 0102 10 30 130 0102 10 90 Other: With a live weight less than 300 kg 0102 10 90 110 Other 0102 10 90 120 ex 0102 90 Other: Domestic species: Of a weight exceeding 300 kg: Heifers (female bovines that have never calved): 0102 90 51 For slaughter: 0102 90 51 000 0102 90 59 Other 0102 90 59 000 Cows: 0102 90 61 For slaughter 0102 90 61 000 0102 90 69 Other 0102 90 69 000 Other: 0102 90 71 For slaughter 0102 90 71 000 0102 90 79 Other 0102 90 79 000 0201 Meat of bovine animals, fresh and chilled: 0201 10 00 Carcases and half-carcases: The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs: From male adult bovine animals (1) 0201 10 00 110 Other 0201 10 00 120 Other: From male adult bovine animals (1) 0201 10 00 130 Other 0201 10 00 140 0201 20 Other cuts with bone in: 0201 20 20 'Compensated' quarters: From male adult bovine animals (1) 0201 20 20 110 Other 0201 20 20 120 0201 20 30 Unseparated or separated forequarters: From male adult bovine animals (1) 0201 20 30 110 Other 0201 20 30 120 0201 20 50 Unseparated or separated hindquarters: With a maximum of nine ribs or pairs of ribs: From male adult bovine animals (1) 0201 20 50 110 Other 0201 20 50 120 With more than nine ribs or pairs of ribs: From male adult bovine animals (1) 0201 20 50 130 Other 0201 20 90 Other: The weight of bone does not exceed one third of the weight of the cut 0201 20 90 700 Other, with bone in 0201 20 90 900 0201 30 00 Boneless: Boneless cuts exported to the USA under the conditions laid down in Commission Regulation (EEC) No 2973/79 (4) 0201 30 00 050 From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (2), each piece individually wrapped 0201 30 00 100 Other boned cuts, each piece individually wrapped with a lean bovine meat content (excluding fat) of 50 % or more (6) 0201 30 00 150 Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more (6) 0201 30 00 190 Other 0201 30 00 900 0202 Meat of bovine animals, frozen: 0202 10 00 Carcases and half-carcases: The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0202 10 00 100 Other 0202 10 00 900 0202 20 Other cuts, with bone in: 0202 20 10 "Compensated" quarters 0202 20 10 000 0202 20 30 Unseparated or separated forequarters 0202 20 30 000 0202 20 50 Unseparated or separated hindquarters: With a maximum of nine ribs or pairs of ribs 0202 20 50 100 With more than nine ribs or pairs of ribs 0202 20 50 900 0202 20 90 Other: The weight of bone not exceeding one third of the weight of the cut 0202 20 90 100 Other 0202 20 90 900 0202 30 Boneless: 0202 30 90 Other: Boned cuts exported to the United States of America under the conditions laid down in Regulation (EEC) No 2973/70 (4) 0202 30 90 100 Boned cuts, each piece individually wrapped with a lean bovine meat content (excluding fat) of 50 % or more (6) 0202 30 90 400 Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more (6) 0202 30 90 500 Other 0202 30 90 900 0206 Edible offal or bovine animals, swine, goats, horses, asses, mules or hinnies, fresh, chilled or frozen: 0206 10 Of bovine animals, fresh and chilled: Other: 0206 10 95 Thick skirt and thin skirt 0206 10 95 000 Of bovine animals, frozen: 0206 29 Other: Other: 0206 29 91 Thick skirt and thin skirt 0206 29 91 000 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: 0210 20 Meat of bovine animals: 0210 20 90 Boneless: Salted and dried 0210 20 90 100 Salted, dried and smoked 0210 20 90 300 In brine (3) 0210 20 90 500 Other 0210 20 90 900 1602 Other prepared or preserved meat, meat offal or blood: 1602 50 Of bovine animals: 1602 50 10 Uncooked; mixtures of cooked meat or offal and uncooked meat or offal: Uncooked; not containing meat other than that of animals of the bovine species: Containing by weight the following percentages of bovine meats (excluding offal and fat): Manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 (7): 90 % or more 1602 50 10 120 80 % or more, but less than 90 % 1602 50 10 140 60 % or more, but less than 80 % 1602 50 10 160 40 % or more, but less than 60 % 1602 50 10 170 Less than 40 % 1602 50 10 180 Other: 40 % or more 1602 50 10 190 Less than 40 % 1602 50 10 200 Other: Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 10 240 Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 10 260 Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 10 280 1602 50 31 Other: In hermetically sealed containers: "Corned beef": Not containing meat other than that of animals of the bovine species: With a collagen/protein ratio of no more than 0,35 (8) and containing by weight the following percentages of bovine meats (excluding offal and fat): 90 % or more: Products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (5) 1602 50 31 125 Manufactured under the arrangements provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 31 135 Other 1602 50 21 195 80 % or more, but less than 90 %: Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (5) 1602 50 31 325 Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 31 335 Other 1602 50 31 395 60 % or more, but less than 80 %: Products complying with the conditions laid in Regulation (EEC) No 2388/84 (5) 1602 50 31 425 1602 50 31 (cont'd) Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 31 435 Other 1602 50 31 495 40 % or more, but less than 60 % 1602 50 31 505 With a collagen/protein ration of more than 0,35 but no more than 0,45 (8) and containing by weight to the following percentages of bovine meat (excluding offal and fat): 60 % or more: Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (5) 1602 50 31 525 Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 31 535 Other 1602 50 31 595 40 % or more, but less than 60 % 1602 50 31 615 20 % or more, but less than 40 % 1602 50 31 625 Less than 20 % 1602 50 31 626 Other 1602 50 31 636 Other: With a collagen/protein ratio of no more than 0,45 (8): Containing by weight 80 % or more of meat or more offal, of any kind, including fats of any kind or origin 1602 50 31 705 Containing by weight 40 % or more but less than 80 % of meat of meal offal, of any kind, including fats of any kind or origin 1602 50 31 805 Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 31 905 Other 1602 50 31 906 1602 50 39 Other: Not containing meat other than that of animals of the bovine species: With a collagen/protein ration of no more than 0,35 (8) and containing by weight the following percentages of bovine meats (excluding offal and fat): 90 % or more: Products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (5) 1602 50 39 125 Manufactured under the arrangements provided for in Article 4 of Regulation (EEC) no 565/80 (7) 1602 50 39 135 Other 1602 50 29 195 80 % or more, but less than 90 %: Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (5) 1602 50 39 325 Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 39 335 Other 1602 50 39 395 60 % or more, but less than 80 %: Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (5) 1602 50 39 425 Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 39 435 Other 1602 50 39 495 40 % or more, but less than 60 % 1602 50 39 505 CN code Description of goods Product code 1602 50 39 (cont'd) With a collagen/protein ratio of more than 0,35 but no more than 0,45 (8) and containing by weight to the following percentages of bovine meat (excluding offal and fat): 60 % or more: Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (5) 1602 50 39 525 Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 39 535 Other 1602 50 39 595 40 % or more, but less than 60 % 1602 50 39 615 20 % or more but less than 40 % 1602 50 39 625 Less than 20 % 1602 50 39 626 Other 1602 50 39 636 Other With a collagen/protein ratio of no more than 0,45 (8): Containing by weight 80 % or more of meat or more offal, of any kind, including fats of any kind or origin 1602 50 39 705 Containing by weight 40 % or more but less than 80 % of meat or meal offal, of any kind, including fats of any kind or origin 1602 50 39 805 Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 39 905 Other 1602 50 39 906 1602 50 80 Other: Not containing meat other than that of animals of the bovine species: With a collagen/protein ratio of no more than 0,35 (8) and containing by weight the following percentages of bovine meats (excluding offal and fat): 90 % or more: Products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (5) 1602 50 80 125 Manufactured under the arrangements provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 80 135 Other 1602 50 80 195 80 % or more, but less than 90 %: Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (5) 1602 50 80 325 Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 80 335 Other 1602 50 80 395 60 % or more, but less than 80 %: Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (5) 1602 50 80 425 Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 80 435 Other 1602 50 80 495 40 % or more, but less than 60 % 1602 50 80 505 With a collagen/protein ratio of more than 0,35 but no more than 0,45 (8) and containing by weight to the following percentages of bovine meat (excluding offal and fat): 60 % or more: Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (5) 1602 50 80 525 1602 50 80 (cont'd) Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7) 1602 50 80 535 Other 1602 50 80 595 40 % or more, but less than 60 % 1602 50 80 615 20 % or more but less than 40 % 1602 50 80 625 Less than 20 % 1602 50 80 626 Other 1602 50 80 636 Other: With a collagen/protein ratio of no more than 0,45 (8): Containing by weight 80 % or more of meat or more offal, of any kind, including fats of any kind or origin 1602 50 80 705 Containing by weight 40 % or more but less than 80 % of meat or meal offal, of any kind, including fats of any kind or origin 1602 50 80 805 Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 80 905 Other 1602 50 80 906 (1) Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ No L 4, 8. 1. 1982, p. 11). (2) Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ No L 212, 21. 7. 1982, p. 48). (3) The refund on beef in brine is granted on the net weight of the meat after deduction of the weight of the brine. (4) OJ No L 336, 29. 12. 1979, p. 44. (5) OJ No L 221, 18. 8. 1984, p. 28. (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1. 8. 1986, p. 39). (7) OJ No L 62, 7. 3. 1980, p. 5. (8) Determination of collagen content: The collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8. The hydroxyproline content must be determined according to ISO method 3496-1978. NB: Article 7 of Council Regulation (EEC) No 885/68 (OJ No L 156, 4. 7. 1968, p. 2) provides that no export refunds are to be granted on products imported from third countries and re-exported to third countries.' ANNEX IX 'ANNEX I Canary Islands: forecast supply balance for beef and veal sector products for period 1 July 1992 to 30 June 1993. CN code Description Quantity (tonnes) 0201 Meat of bovine animals, fresh or chilled 9 000 0202 Meat of bovine animals, frozen 27 000 1602 50 Other preparations or preserves containing meat or offal of domestic bovine species 2 500 ANNEX II Aid amounts for products indicated in Annex I ex-Community market Product code Amount (ECU/100 kg net weight) 0201 10 00 110 (1) 85 0201 10 00 120 65 0201 10 00 130 (1) 115 0201 10 00 140 88 0201 20 20 110 (1) 115 0201 20 20 120 88 0201 20 30 110 (1) 85 0201 20 50 120 65 0201 20 50 110 (1) 146 0201 20 50 120 110,50 0201 20 50 130 85 0201 20 50 140 65 0201 20 90 700 65 0201 30 00 100 (2) 208,50 0201 30 00 150 (6) 125 0201 30 00 190 (6) 84 0202 10 00 100 65 0202 10 00 900 88 0202 20 10 000 88 0202 20 30 000 65 0202 20 50 100 110,50 0202 20 50 900 65 0202 20 90 100 65 0202 30 90 400 (6) 125 0202 30 90 500 (6) 84 1602 50 10 120 108 (9) 1602 50 10 140 96 (9) 1602 50 10 160 77 (9) 1602 50 10 170 51 (9) 1602 50 10 190 51 1602 50 10 240 36 1602 50 10 260 26 1602 50 10 280 16 1602 50 31 125 116 (5) 1602 50 31 135 73 (9) 1602 50 31 195 36 1602 50 31 325 103 (5) 1602 50 31 335 65 (9) 1602 50 31 395 36 1602 50 31 425 77 (5) 1602 50 31 435 48,50 (9) 1602 50 31 495 36 1602 50 31 505 36 1602 50 31 525 77 (5) 1602 50 31 535 48,50 (9) 1602 50 31 595 36 1602 50 31 615 36 1602 50 31 625 16 1602 50 31 705 36 1602 50 31 805 26 1602 50 31 905 16 1602 50 39 125 116 (5) 1602 50 39 135 73 (9) 1602 50 39 195 36 1602 50 39 325 103 (5) 1602 50 39 335 65 (9) 1602 50 39 395 36 1602 50 39 425 77 (5) 1602 50 39 435 48,50 (9) 1602 50 39 495 36 1602 50 39 505 36 1602 50 39 525 77 (5) 1602 50 39 535 48,50 (9) 1602 50 39 595 36 1602 50 39 615 36 1602 50 39 625 16 1602 50 39 705 36 1602 50 39 805 26 1602 50 39 905 16 1602 50 80 125 116 (5) 1602 50 80 135 73 (9) 1602 50 80 195 36 1602 50 80 325 103 (5) 1602 50 80 335 65 (9) 1602 50 80 395 36 1602 50 80 425 77 (5) 1602 50 80 435 48,50 (9) 1602 50 80 495 36 1602 50 80 505 36 1602 50 80 525 77 (5) 1602 50 80 535 48,50 (9) 1602 50 80 595 36 1602 50 80 615 36 1602 50 80 625 16 1602 50 80 705 36 1602 50 80 805 26 1602 50 80 905 16 NB: For context of product codes and for footnotes see Regulation (EEC) No 3846/87 as amended. ANNEX III Canary Islands: supply of pure-bred breeding bovines originating in the Community for the period 1 July 1992 to 30 June 1993 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (1) 4 300 750 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.' ANNEX X 'ANNEX I Madeira: Forecast supply balance for beef and veal sector products for period 1 July 1992 to 30 June 1993 CN code Description of goods Quantity (tonnes) 0201 Meat of bovine animals, fresh or chilled 1 200 0202 Meat of bovine animals, frozen 2 000 ANNEX II Aid amounts for products indicated in Annex I ex-Community market Product code Amount of aid (ECU/100 kg net weight) 0201 10 00 110 (1) 85 0201 10 00 120 65 0201 10 00 130 (1) 115 0201 10 00 140 88 0201 20 20 110 (1) 115 0201 20 20 120 88 0201 20 30 110 (1) 85 0201 20 30 120 65 0201 20 50 110 (1) 146 0201 20 50 120 110,50 0201 20 50 130 85 0201 20 50 140 65 0201 20 90 700 65 0201 30 00 100 (2) 208,50 0201 30 00 150 (6) 125 0201 30 00 190 (6) 84 0202 10 00 100 65 0202 10 00 900 88 0202 20 10 000 88 0202 20 30 000 65 0202 20 50 100 110,50 0202 20 50 900 65 0202 20 90 100 65 0202 30 90 400 (6) 125 0202 30 90 500 (6) 84 NB: The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87 of the Commission as amended. ANNEX III Part 1 Azores: Supply of pure-bred breeding bovines originating in the Community for the period from 1 July 1992 to 30 June 1993 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (1) 150 750 Part 2 Madeira: Supply of pure-bred bovines originating in the Community for the period from 1 July 1992 to 30 June 1993 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (1) 200 750 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.' ANNEX XI 'ANNEX I Supply balance for the Canary Islands for male bovine animals for fattening for the period from 1 July 1992 to 30 June 1993 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 14 200 ANNEX II Aid for the animals referred to in Annex I and coming from the Community market (ECU per head) Product code Amount ex 0102 90 05 150 ex 0102 90 29 150 ex 0102 90 49 150 ex 0102 90 79 200' ANNEX XII 'ANNEX I Supply balance for Madeira for male bovine animals for fattening for the period from 1 July 1992 to 30 June 1993 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 3 000 ANNEX II Aid for the animals referred to in Annex I and coming from the Community market (ECU per head) Product code Amount ex 0102 90 05 150 ex 0102 90 29 150 ex 0102 90 49 150 ex 0102 90 79 200' ANNEX XIII 'ANNEX I Part 1 Supply balance for RÃ ©union for male bovine animals for fattening for the period from 1 July 1992 to 30 June 1993. CN code Description Number of animals ex 0102 90 Bovine animals for fattening 1 300 Part 2 Supply balance for Guyana for male bovine animals for fattening for the period from 1 July 1992 to 30 June 1993. CN code Description Number of animals ex 0102 90 Bovine animals for fattening 1 100 ANNEX II Aid for the animals referred to in Annex I and coming from the Community market. (ECU per head) Product code Amount ex 0102 90 05 200 ex 0102 90 29 200 ex 0102 90 49 200 ex 0102 90 79 300 ANNEX III Part 1 Supply to RÃ ©union of pure-bred breeding bovines originating in the Community for the period from 1 July 1992 to 30 June 1993. CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 Pure-bred breeding bovines (1) 180 1 000 Part 2 Supply to Guyana of pure-bred breeding bovines originating in the Community for the period from 1 July 1992 to 30 June 1993. CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 Pure-bred breeding bovines (1) 340 1 000 Part 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for the period from 1 July 1992 to 30 June 1993. CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 Pure-bred breeding bovines (1) 40 1 000 Part 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the period from 1 July 1992 to 30 June 1993. CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 Pure-bred breeding bovines (1) 40 1 000 (1) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions.'